Citation Nr: 1008890	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-39 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a bilateral 
knee condition.

2  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a right 
foot condition.

3.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a back 
condition.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for a right foot 
condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1987 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a 
bilateral knee condition, entitlement to service connection 
for a right foot condition and entitlement to service 
connection for a back condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A rating action in May 2005 denied service connection for 
a bilateral knee condition, a right foot condition and a back 
condition.  The Veteran was notified of this action, did not 
file a timely appeal, and the decision became final.

2.  Evidence submitted since the May 2005 rating action when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral knee condition. 

3.  Evidence submitted since the May 2005 rating action when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right foot condition.

4.  Evidence submitted since the May 2005 rating action when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back condition.

5. Sleep apnea has not been shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  As new and material evidence was received, the claim for 
entitlement to service connection for a bilateral knee 
condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  As new and material evidence was received, the claim for 
entitlement to service connection for a right foot condition 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  As new and material evidence was received, the claim for 
entitlement to service connection for a back condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.  The Veteran's sleep apnea was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In correspondence dated in February 2005 and August 2007 
respectively, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the Veteran's claims for service connection, 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The May 2005 rating decision regarding entitlement to 
service connection for the Veteran's claimed knee, right foot 
and back conditions and the January 2008 rating decision for 
the Veteran's sleep apnea claim reflect the initial 
adjudication of the claim after issuance of these letters.  

An August 2007 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the 
August 2007 letter, and opportunity for the Veteran to 
respond, the October 2008 supplemental statement of the case 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of these criteria in August 2007.

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran and a transcript of the 
Veteran's December 2009 BVA hearing.  The Board notes that, 
at the request of the Veteran, a period of thirty days was 
provided for the Veteran to submit additional treatment 
records in support of his claim.  The Board finds that no 
additional RO action to further develop the record on the 
claim for entitlement to service connection for sleep apnea 
is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

I.  Law and Regulations- New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1033 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Analysis

As noted above, service connection for a bilateral knee 
condition, a right foot condition and a back condition was 
denied in a May 2005 rating decision.  The Veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that there 
was no evidence of a chronic disability or a current 
disability in the case of each denied claim.  The May 2005 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.

A statement provided by the Veteran in August 2007 was 
interpreted by the RO as a request by the Veteran to reopen 
his claim for entitlement to service connection for a 
bilateral knee condition, a right foot condition and a back 
condition.  Evidence added to the record since the May 2005 
rating decision includes treatment records from private 
treatment facility Colonial Family Practice and the Veteran's 
transcript from his December 2009 BVA hearing.  

The Board finds that, in the case of the Veteran's left knee, 
treatment notes dated in January 2007 which show that the 
Veteran had had surgery on his left knee in 1997 and 2003 
relate to an unestablished fact, the possibility of a chronic 
or continuous disorder.  This evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  Further, 
during his December 2009 BVA hearing, the Veteran indicated 
that he currently has symptoms of knee, foot and back 
disorders.  The Veteran stated that he had no problems with 
his feet before service and that he had deteriorating arch 
support and severe pain in the inside of his foot.  The 
Veteran reported that his right foot condition had been 
diagnosed by his physician and that his physician had also 
suggested that his back and knee conditions were secondary to 
his foot condition.  Such evidence goes to show that the 
Veteran may have current disorders which may be related to 
service.  As the Veteran's testimony is presumed credible and 
as this new evidence relates to unestablished facts raising a 
reasonable possibility of substantiating the Veteran's 
claims, the Veteran's claims are reopened.  38 C.F.R. § 3.156 
(2009).  The Board finds the Veteran is not prejudiced by 
review of the service connection claim on the merits.

II.  Entitlement to Service Connection for Sleep Apnea-Laws 
and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's service treatment records are silent as to any 
sleep disorders.  Private treatment notes from the Sleep 
Disorder Center of America dated in June 2002 noted that the 
Veteran was evaluated for a sleep disorder.  The Veteran 
stated during the evaluation that he had snored for most of 
his life but that it had become worse.  The Veteran stated 
that he had noted nonrestorative sleep and that he was still 
tired when he woke up in the morning.  An assessment of 
sleep-disordered breathing with snoring and daytime 
hypersomnolence very suggestive of obstructive sleep apnea 
syndrome was provided.  

A polysomnography report from the Sleep Disorder Center of 
America dated in July 2002 noted findings of severe 
obstructive sleep apnea syndrome with hypersomnia.  In 
December 2009, the Veteran testified before a Veteran's Law 
Judge at his BVA hearing.  During his hearing, the Veteran 
stated that he sought treatment for a breathing problem while 
he was trying to sleep and was given nose strips to help him 
breathe during service in Qatar.  The Veteran stated that 
after service he sought treatment for and was diagnosed with 
sleep apnea.  When asked whether any doctors had linked the 
Veteran's sleep apnea to service, the Veteran stated that his 
doctor, Dr. P.K. stated that the Veteran had probably had 
sleep apnea since he was a child.  

Analysis

As stated above, in order to establish service connection, 
one must show (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden at 1167 (Fed. Cir. 2004).  In this case, while the 
Veteran's private treatment records have shown a clear 
diagnosis of sleep apnea, the record has failed to show that 
the Veteran's sleep apnea was incurred in or aggravated by 
service.  The Veteran's service treatment records do, as the 
Veteran indicated, note treatment for breathing problems, 
however, his in-service examinations and in-service treatment 
records are wholly silent as to a sleeping disorder.  The 
evidence therefore fails to show an in-service incurrence of 
or aggravation of sleep apnea.

Further, the Veteran's record does not contain an opinion 
which links the Veteran's service to his sleep disorder, to 
the contrary, the Veteran's physician, Dr. P.K. stated the 
Veteran probably had had sleep apnea since childhood.  The 
Board has taken the Veteran's assertion that his sleep apnea 
is related to service into consideration.  However, the Board 
points out that matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Although the Veteran 
is competent to describe the symptoms of his sleep apnea, he 
does not have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter such as whether his sleep apnea is related 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). Further, the evidence, as 
described above, does not support the Veteran's assertions 
that his breathing problems had their onset during his period 
of active duty.  Hence, the lay assertions in this regard 
have limited probative value.  

In this case, the evidence of record has shown a current 
diagnosis for sleep apnea but has failed to show competent 
evidence of an in-service incurrence or aggravation of sleep 
apnea or a nexus opinion linking the Veteran's sleep apnea to 
service.  As two of the three requirements for service 
connection are missing, the Veteran's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

New and material having been submitted, the claim for service 
connection for a bilateral knee condition is reopened; the 
appeal is granted to this extent.

New and material having been submitted, the claim for service 
connection for a right foot condition is reopened; the appeal 
is granted to this extent.

New and material having been submitted, the claim for service 
connection for a back condition is reopened; the appeal is 
granted to this extent.

Entitlement to service connection for sleep apnea is denied.


REMAND

In this case, the Board finds that further development of the 
claim is in order.  The Veteran's service treatment records 
show multiple complaints of pain in the  knees, feet and 
back.  Treatment records from Colonial Family Practice dated 
in January 2007 suggest that the Veteran had surgery on his 
knee in 1997 and again in 2003.  The evidence of record does 
not contain any reports of these operations and, if possible, 
such treatment reports should be obtained.  38 C.F.R. 
§ 3.159(c)(1).  

Similarly, during the Veteran's December 2009 BVA hearing, 
the Veteran stated that he had received treatment from 
numerous physicians for his knee, right foot and back 
disorders.  The Veteran's claims file does not, however, 
contain records from Dr. W., Dr. D who treated the Veteran 
for his knee, or Dr. G, who the Veteran has stated is 
retired.  As these records may aid the Veteran in his claim 
for service connection, the RO should make reasonable efforts 
to obtain them.  Id.  

Finally, the Board finds that the evidence of record 
indicates that the claimed disabilities are associated with 
the Veteran's service and, therefore, the Veteran should be 
afforded the appropriate VA examinations.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his knee, 
right foot and back conditions to include 
Dr. W, Dr. D and Dr. G.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination(s) to 
determine:

a) Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has a 
bilateral knee disorder which had 
its onset during service or is 
related to service.

b)Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has a 
right foot disorder which had its 
onset during service or is related 
to service.

c) Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran has a back 
disorder which had its onset during 
service or is related to service.

If the Veteran's right foot disorder is 
determined to be at least as likely as 
not related to service, the examiner 
should then make a determination as to 
whether:

a) The Veteran's bilateral knee 
disorder, if such a disorder is 
found, is proximately due to or was 
aggravated by the Veteran's right 
foot disorder.

b)  The Veteran's back disorder, if 
such a disorder is found, is 
proximately due to or was aggravated 
by the Veteran's right foot 
disorder.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that the record 
review and history took place should be 
included in the report of the examiner

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


